 

ADAMIS PHARMACEUTICALS CORPORATION 10-K [admp_10k-123116.htm]

  

Exhibit 10.84

 

Loan No. ___________________

 

MARCH 2017 AMENDED AND RESTATED

LINE OF CREDIT PROMISSORY NOTE

[CLOSED END MULTIPLE ADVANCE NOTE]

 

$2,000,000.00 March 31, 2017   Little Rock, Arkansas

 

FOR VALUE RECEIVED, ADAMIS PHARMACEUTICALS CORPORATION, a Delaware corporation
whose address is 11682 El Camino Real, Suite 300 San Diego, CA 92130 (“Maker”),
promises to pay to the order of BEAR STATE BANK, N.A., a national banking
association whose mailing address is 900 South Shackleford, Suite 401, Little
Rock, Arkansas 72211, its successors and assigns (“Bank”), or to the order of
any subsequent holder hereof, in lawful money of the United States of America,
the principal sum of Two Million and No/100 United States Dollars
($2,000,000.00), or so much as may be advanced hereunder, together with interest
on the unpaid principal balance (calculated on the basis of a hypothetical year
of three hundred sixty (360) days, but multiplied by the actual number of days
in the interest calculation period), from the date hereof at a variable rate
which shall, from day to day, be equal to the lesser of: (a) the maximum rate of
interest which Bank may lawfully charge under applicable law in effect from time
to time (the “Maximum Rate”), or (b) a rate equal to the sum of: (i) the prime
commercial rate of interest charged by banks in New York, New York, as reflected
in the Central Edition of The Wall Street Journal (the “Prime Rate”). The
interest rate shall be adjusted daily. Maker further agrees changes in the Prime
Rate shall automatically result in a change in the interest charged pursuant to
this March 2017 Amended and Restated Line of Credit Promissory Note [Closed End
Multiple Advance Note] (the “March 2017 Note”), and such change in the interest
rate shall be effective regardless of notice to Maker, resulting in
recomputation of the required monthly payment of principal and interest.

 

In the event the foregoing provisions should be construed by a court of
competent jurisdiction not to constitute a valid, enforceable designation of a
rate of interest or method of determining same, the unpaid principal balance
pursuant to this March 2017 Note shall bear interest at the Maximum Rate.
Repayment of the indebtedness represented hereby shall be as follows:

 

Commencing on April 1, 2016, and continuing on the first (1st) day of each July,
October and January through and including March 1, 2018, Maker shall pay to Bank
monthly payments of accrued and unpaid interest, with the entire outstanding
principal balance, all accrued and unpaid interest and all other sums payable
pursuant to this March 2017 Note, the Loan and Security Agreement of even date
herewith between Maker and Bank, or any of the other Security Documents (defined
below) being absolutely and unconditionally due and payable on March 1, 2018
(the “Maturity Date”), unless sooner provided.

 

 

 

 

Bank undertakes no obligation to extend the maturity of this March 2017 Note,
and Maker acknowledges and agrees that no such representation has been made to
Maker by Bank, or anyone by or on behalf of Bank.

 

All installments of principal and interest shall be payable to Bank at 900 South
Shackleford, Suite 401, Little Rock, Arkansas 72211, or such other places as
Bank or the holder hereof may designate in writing from time to time. If any
payment of principal and interest on this March 2017 Note shall become due on a
Saturday, Sunday or public holiday under the laws of the State of Arkansas, on
which the Bank or subsequent holder is not open for business, such payment shall
be made on the next succeeding business day and such extension of time shall in
such case be included in computing interest in connection with such payment.

 

Maker shall pay to the Bank a late charge for any installment not received by
the Bank within ten (10) days after the installment is due in the amount of five
percent (5%) of the applicable installment and notwithstanding the above, such
late charge not be less than Twenty Five and No/100 United States Dollars
($25.00) or greater than FIVE HUNDRED AND NO/100 DOLLARS ($500.00); such late
charge shall apply separately to each installment past due, but shall only be
assessed once as to each late payment. Maker stipulates and agrees that any such
late charge(s) shall not be deemed to be additional interest, but shall
compensate for Bank’s administrative expenses of addressing late payments. This
provision for late charges shall not be deemed to extend the time for payment or
be a “grace period” or “cure period” that gives Maker a right to cure a default.
Imposition of late charges is not contingent upon the giving of any notice or
lapse of any cure period provided for in the Mortgage and shall not be deemed a
waiver of any right or remedy of Bank, including without limitation,
acceleration of this March 2017 Note.

 

This March 2017 Note may be prepaid in whole or in part. All payments and
prepayments made by Maker are to be applied first to any late charges,
protective disbursements, and other reimbursements owed to Bank; then in the
reduction of interest then due at the rate stated herein; and any amount
remaining after such payment of interest shall be applied in reduction of the
outstanding principal balance due hereunder.

 

Upon the occurrence of any of the following events of default (an “Event of
Default”), the holder hereof may declare the entire outstanding indebtedness of
Maker evidenced by this March 2017 Note due and payable as to principal and
accrued interest including any late charges:

 

(a)       Maker shall fail to pay any amount of principal or interest or any
part thereof, under this March 2017 Note by the due date thereof; or

 

(b)       Maker shall voluntarily become a party to any insolvency, bankruptcy,
composition or reorganization proceeding; or make any assignment for the benefit
of creditors; or if any involuntary bankruptcy, insolvency, composition, or
other reorganization proceeding be filed against Maker, and the same shall not
be dismissed within thirty (30) days after the commencement of any such
involuntary proceeding; or

 

- 2 - 

 

 

(c)       Upon any default in any of the terms, warranties, covenants,
provisions obligations contained in any Security Document (defined herein) or
under any other promissory note or guaranty executed by or other obligation owed
(directly or as a guarantor of indebtedness owed to Bank by any person or
entity) by Maker to Bank; or

 

(d)       Upon any default in any other trust deed, mortgage, security
agreement, assignment, or other instrument of pledge, security or hypothecation
which now or hereafter secures the payment of the indebtedness evidenced hereby;
or

 

(e)        Upon any default by Maker in any of the terms, warranties, covenants,
provisions or obligations contained in the Warrant (as defined in the Security
Documents); or

 

(f)       Upon any default in any of the terms, warranties, covenants or
provisions of any of the Security Documents (defined below) or any other
promissory note executed by or other obligation owed by Maker to Bank entitling
Bank to accelerate the maturity of this March 2017 Note.

 

If this March 2017 Note is placed in the hands of an attorney for collection, by
suit or otherwise, or for the protection of Bank’s interest hereunder, Maker
shall pay all costs of collection and all court costs and attorneys’ fees, costs
and expenses incurred by Bank, including, but not limited to, attorneys’ fees,
costs and expenses incurred in any bankruptcy proceeding in which Maker or any
other obligor appears as a debtor.

 

From and after the Maturity Date hereof or the date of default (in the event of
acceleration of the indebtedness evidenced hereby by reason of Maker’s default
or otherwise), the entire indebtedness due hereunder including any accrued
interest and late charges shall bear interest, at the option of Bank, at a rate
equal to the lesser of (i) the rate in effect at the time of default, plus three
percent (3%); or (ii) the Maximum Rate, until payment in full of all principal
and interest, late payment charges and other sums due hereunder are made.

 

Maker waives presentment, demand, protest, and notice of protest, demand,
dishonor and nonpayment.

 

Time is of the essence of all obligations to be performed by Maker hereunder.
Any reference herein or in the other Security Documents to a day or business day
shall be deemed to refer to a banking day which shall be a day on which Bank is
open for the transaction of business, excluding any national holidays, and any
performance which would otherwise be required on a day other than a banking day
shall be timely performed in such instance, if performed on the next succeeding
business day. Notwithstanding such timely performance, interest shall continue
to accrue hereunder until such payment or performance has been made.

 

Maker authorizes Bank, without notice or demand and without affecting its
liability hereunder, from time to time, to take and hold security for the
payment of this March 2017 Note or any renewals or extensions hereof; perfect
such security, whether or not such security is required as a condition to the
making of the Loan evidenced by this March 2017 Note; exchange, enforce, waive
or release (whether intentionally or unintentionally) any such security, or any
part thereof; purchase such security at a public or private sale (without any
obligation to so purchase) and apply such security and direct the order or
manner of sale thereof as Bank, in its discretion, may determine.

 

- 3 - 

 

 

It is the intention of Bank and Maker to comply strictly with applicable usury
law, as may be preempted by federal law. In no event, and upon no contingency,
shall the Bank or subsequent holder hereof ever be entitled to receive, collect
or apply as interest, any interest, fees, charges or other payments equivalent
to interest, in excess of the Maximum Rate which Bank may lawfully charge under
applicable statutes and laws from time to time in effect; and in the event the
Bank or subsequent holder hereof ever receives, collects, or applies as
interest, any such excess, which, but for this provision, would be excessive
interest, shall be applied to the reduction of the principal amount of the
indebtedness hereby evidenced; and if the principal amount of the indebtedness
evidenced hereby, all lawful interest thereon and all lawful fees, prepayment
premiums and charges in connection therewith, are paid in full, any remaining
excess shall forthwith be paid to Maker, or other party lawfully entitled
thereto. Any provision hereof or any other agreement between the Bank and Maker
that operates to bind, obligate or compel the undersigned to pay interest in
excess of the Maximum Rate shall be construed to require the payment of the
Maximum Rate only. The provisions of this paragraph shall be given precedence
over any other provision contained herein, or in any other agreement between the
holder and the undersigned that it is in conflict with the provisions of this
paragraph.

 

If any provision hereof shall be construed to be invalid or unenforceable, the
remaining provisions hereof shall not be affected by such invalidity or
unenforceability. Each term or provision hereof shall, however, be valid and be
enforced to the fullest extent permitted by law.

 

This March 2017 Note and the indebtedness represented and evidenced hereby is
secured by, among other things, a Loan and Security Agreement executed in March
2016 (as subsequently amended), and may now or hereafter be secured by other
mortgages, guaranties, trust deeds, assignments, security agreements, or other
instruments of pledge or hypothecation (collectively, the “Security Documents”
or separately, a “Security Document”).

 

Upon the occurrence of any Event of Default, Bank shall have the right,
immediately, and without notice to the Maker, to set off against this March 2017
Note all money owed by the Bank in any capacity to Maker, or to any endorser or
other person who is or may be liable for payment hereof, whether or not due, and
the Bank shall be deemed to have exercised such right of setoff and to have made
a charge against such money immediately upon the occurrence of such Event of
Default even though such charge is made or entered on the books of the Bank
subsequently thereto.

 

The rights, obligations and liabilities of Maker hereunder may not be assigned,
either in whole or in part, to any other person or party whomsoever. This March
2017 Note may be negotiated or assigned by Bank, either in whole or in part, and
any negotiation or assignment hereof or of the Security Documents, or any
portion or portions hereof or thereof, shall operate to vest in any such
transferee the rights and powers, either in whole or in part, as the context so
requires, herein and therein granted to Bank. In the event Bank shall transfer
this March 2017 Note or the other Security Documents in whole, Bank shall
thereupon be relieved of all duties, responsibilities and liabilities whatsoever
hereunder or thereunder. Bank may share with any potential transferee or
participant any information regarding Maker or any collateral securing this
March 2017 Note.

 

- 4 - 

 

 

This March 2017 Note shall be governed by and construed in accordance with the
laws of the State of Arkansas and, as to the maximum rate of interest, by
applicable federal laws.

 

Maker and Bank (By Bank’s Acceptance Hereof) Fully, Voluntarily, Knowingly,
Irrevocably and Unconditionally Waive Any Right to a Trial by Jury or to Have a
Jury Participate in Any Dispute, Action or Proceeding to Enforce or Defend Any
Rights (Whether Based on Contract, Tort or Otherwise) under this March 2017 Note
or under Any Amendment, Instrument, Document or Agreement Delivered (Or Which
May in the Future Be Delivered) in Connection Herewith. Maker Agrees That Any
Such Action or Proceeding Shall Be Tried Before a Court and Not Before a Jury.
This Provision Is a Material Inducement to Bank to Provide the Financing to
Maker pursuant hereto.

 

  MAKER:           ADAMIS PHARMACEUTICALS CORPORATION,   a Delaware corporation

 

  By: /s/ Robert O. Hopkins

        Name: ROBERT O. HOPKINS

  Title: CFO  

 

- 5 - 

 